107 F.3d 865
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Russell Junior DIEHL, Plaintiff-Appellee,v.Bryan E. SAUBLE, Defendant-Appellant.
No. 96-1361.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 13, 1997.Decided Feb. 27, 1997.

Michael L. Sandul, LAW OFFICE OF ROBERT GRAHAM FIORE, Annapolis, Maryland, for Appellant.  W. Barry Wraga, Kensington, Maryland, for Appellee.
Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Brian Lee Sauble appeals from a jury verdict requiring him to pay $20,900 in future medical expenses to the plaintiff in a civil diversity car accident case.  We affirm.


2
Sauble claims that the amount awarded for future medical expenses was in excess of that established by the plaintiff's expert and therefore not supported by reasonable certainty.  He does not attack the evidence by which future injury justifying future medical expenses was demonstrated, and we therefore express no opinion as to the sufficiency of that evidence.  Under Maryland law if a jury believes the plaintiff's expert as to a condition which will result in future damages, the amount to be awarded is a question for the jury.  DiLeo v. Nugent, 592 A.2d 1126, 1135 (Md.Ct.Spec.App.), cert. granted, 599 A.2d 90 (Md.1991).  Further, the question of whether a verdict is either excessive or inadequate is one for the trial court, in the exercise of its sound discretion, to decide on a motion for a new trial.  Kujawa v. Baltimore Transit Co., 167 A.2d 96, 102 (Md.1961).  Sauble did not move for a new trial, but rather moved for the verdict to be made to conform to the evidence and to the amount claimed in discovery.  We find nothing in the material submitted by the parties which suggests an abuse of discretion in the denial of this motion and accordingly we affirm.


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED